                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DAVID STUEBE and PAIGE STUEBE,               :
     Husband and Wife,                       :
     Plaintiffs                              :
                                             :             CIVIL ACTION
       v.                                    :             NO. 18-4035
                                             :
SS INDUSTRIES, LLC,                          :
      Defendant                              :

                                            ORDER

       AND NOW, this 26th day of August, 2019, upon consideration of Defendant’s Motion for

Summary Judgment (ECF No. 29), Plaintiffs’ Response thereto (ECF No. 32), Defendant’s

Motion for Leave to Reply (ECF No. 33), and Plaintiffs’ Motion for Leave to Reply (ECF No.

34), it is hereby ORDERED as follows:

       1. Defendant’s Motion for Leave to Reply (ECF No. 33) is GRANTED;

       2. Plaintiffs’ Motion for Leave to Reply (ECF No. 34) is GRANTED;

       3. Defendant’s Motion for Summary Judgment (ECF No. 29) is GRANTED.

       The Clerk of Court shall close this case.




                                             BY THE COURT:



                                             /s/ C. Darnell Jones, II
                                             C. Darnell Jones, II J.
